Title: To Benjamin Franklin from John Shaffer, 12 September 1783
From: Shaffer, John
To: Franklin, Benjamin


          
            Monsieur
            De lhotel de la force ce 12 7bre. 1783
          
          Je pris hier la liberté de vous écrire pour reclamer l’honneur de Votre protection,
            quoique je Sente bien que je ne l’a mérite plus. Je vous ai
            instruit Sur le Sujet de ma Détention,
            c’est une circonstance malheureuse qui m’a entrainé dans l’etat triste et déplorable ou
            je me trouve réduit, circonstance d’autant Malheureuse qu’on m’a depouillé de mon
            portefeuille dans lequel Se trouve un effet accepté par vous Monsieur, et plusieurs
            autres Sur les meilleures Maisons de Paris; et cela pour être Soupconné Seulement d’etre
            de la compagnie du Sr. St. iver: j’ai deja prouvé au ministere que je n’etois réellement
            pas Son associé, et une Seule parole de vous Monsieur, Suffit pour me rendre ma liberté.
            Si jeusse Suivi vos conseils, je ne Serois point aujourd’hui dans la triste situation ou
            je Suis reduit. Je me jette â vos genoux et vous Suplie en grace de vouloir bien vous
            intéresser à moi qui Suis plus malheureux que coupable, Si je ne mérite pas cette grace
            de vous Monsieur, aumoins que ma famille que vous connoissez (Surtout Mr. Mulinberg mon frere membre du congrès) vous interesse.
          Vous pouvez croire qu’aussitôt mon élargissement je me rendrai dans le Sein de ma
            famille pour y goutter la douce Satisfaction qu’elle est capable de me procurer.
          Que votre cœur compatissant pour l’humanité Se laisse encore une fois flechir à la vue
            des peines qui m’environnent de toutes parts, une Seule parole de Vous Monsieur Suffit
            pour me rendre ma liberté Si chere à tous les hommes. J’ose encore esperer tout indigne
            que je Suis de vos bontés que vous vous intéresserez à moi, ma reconnoissance en Sera
            éternelle et rien ne pourra jamais effacer de mon cœur le doux Souvenir de tenir ma
            liberté d’un protecteur aussi bienfaisant.
          Je Suis très respectueusement Monsieur Votre très humble Et très obt. Serviteur
          
            J. Schaffer
            Daignez Monsieur mhonorer d’une reponce
          
        